Case 1:20-cv-02092-WJM-KMT Document 78 Filed 02/23/21 USDC Colorado Page 1 of 6




                          IN THE UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF COLORADO
                              Magistrate Judge Kathleen M. Tafoya

  Civil Action No. 20–cv–02092–WJM–KMT

  RALPH D. ROUND,

         Plaintiff,

  v.

  THE UNITED STATES DEPARTMENT OF AGRICULTURE, FOREST SERVICE,
  SONNY PURDUE, individually and as U.S. Secretary of Agriculture,
  VICKI CHRISTIANSEN, individually and as Chief of the United States Department of
  Agriculture, Forest Service,
  JENNIFER EBERLIEN, individually and as Acting Regional Forester for the Rocky Mountain
  Region,
  DIANA TRUJILLO, individually and as Forest and Grasslands Supervisor for the Pike and San
  Isabel National Forest & Cimarron and Comanche National Grasslands,
  JOHN LINN, individually and as Comanche National Grassland District Ranger,
  PATRICIA HESSENFLOW, individually and as Comanche National Grassland Range Staff,
  COLORADO PARKS & WILDLIFE COMMISSION, and
  STEVE KEEFER, individually and as District Wildlife Manager for Colorado Parks & Wildlife
  District 242,

         Defendants.


                                               ORDER


         Before the court is the parties’ “Joint Motion for Temporary Stay of Proceedings Pending

  Rulings on Defendants’ Motions to Dismiss.” ([“Motion”], Doc. No. 74.) In their Motion, the

  parties ask that discovery in this matter be stayed, pending resolution of two previously filed

  motions to dismiss. (Id. at 1.) For the following reasons, the Motion is GRANTED.
Case 1:20-cv-02092-WJM-KMT Document 78 Filed 02/23/21 USDC Colorado Page 2 of 6




                                   STATEMENT OF THE CASE

         Plaintiff Ralph D. Round brings this lawsuit, pursuant to the Administrative Procedure

  Act [“APA”], 5 U.S.C. §§ 701 et seq., and the Declaratory Judgment Act, 28 U.S.C. §§ 2201 et

  seq., asserting that he is the “surface estate fee-title holder” of two grazing allotments on the

  Comanche National Grassland. (Doc. No. 66.) In his Amended Complaint, which was filed on

  December 21, 2021, Plaintiff seeks “to prevent employees of the United States Department of

  Agriculture, namely John Linn, Diana Trujillo, and Jennifer Eberlein,” as well as “employees of

  the Colorado Park & Wildlife Commission, namely Steve Keefer,” from “removing ‘Keep Out’

  signs from the private property of Plaintiff, and allowing hunters to destroy [his] private

  property.” (Id. at 2.)

         On January 4, 2021, Defendants United States Department of Agriculture, Sonny Perdue,

  Vicki Christiansen, Jennifer Eberlien, Diana Trujillo, John Linn, and Patricia Hessenflow

  [collectively, the “Federal Defendants”] responded to Plaintiff’s allegations by filing a motion to

  dismiss, pursuant to Federal Rule of Civil Procedure 12(b)(1), for lack of subject matter

  jurisdiction. (Doc. No. 67.) The Federal Defendants argue, specifically, that Plaintiff “fails to

  plead any waiver of sovereign immunity for his claims.” (Id. at 4.) Five weeks later, on

  February 8, 2021, Defendant Colorado Parks & Wildlife Commission [“CPW”] filed a separate

  motion to dismiss for lack of subject matter jurisdiction, “based on [CPW’s] immunity from suit

  under the 11th Amendment to the U.S. Constitution.” (Doc. No. 72 at 1.) Both motions to

  dismiss remain pending.1



  1
   The Federal Defendants’ motion to dismiss is fully briefed. (Doc. Nos. 68, 71.) No response has
  yet been filed to CPW’s motion to dismiss.

                                                    2
Case 1:20-cv-02092-WJM-KMT Document 78 Filed 02/23/21 USDC Colorado Page 3 of 6




          On February 15, 2021, the parties filed the present Motion, asking that discovery in this

  matter be stayed, pending rulings on the two outstanding motions to dismiss. (Mot. 1.) The

  parties argue that a temporary discovery stay is appropriate here, because the motions to dismiss

  invoke jurisdictional challenges to Plaintiff’s claims, and because “all relevant factors weigh in

  favor” of a stay. (Id. at 4.)

                                      STANDARD OF REVIEW

          The Federal Rules of Civil Procedure do not expressly provide for a stay of proceedings.

  Rule 26(c), however, permits a court to “make an order which justice requires to protect a party .

  . . from annoyance, embarrassment, oppression, or undue burden or expense.” Fed. R. Civ. P.

  26(c). Further, “[t]he power to stay proceedings is incidental to the power inherent in every

  court to control the disposition of the causes on its docket with economy of time and effort for

  itself, for counsel, and for litigants.” Landis v. N. Am. Co., 299 U.S. 248, 254-55 (1936) (citing

  Kan. City S. Ry. Co. v. United States, 282 U.S. 760, 763 (1931)).

          In this District, a stay of discovery is generally disfavored. See, e.g., Miles v. BKP, Inc.,

  No. 18-cv-01212-PAB-MEH, 2019 WL 5957296, at *1 (D. Colo. Nov. 13, 2019); Rocha v. CCF

  Admin., No. 09-cv-01432, 2010 WL 291966, at *1 (D. Colo. Jan. 20, 2010); Chavez v. Young

  Am. Ins. Co., No. 06-cv-02419-PSF-BNB, 2007 WL 683973, at *2 (D. Colo. Mar. 2, 2007).

  Nevertheless, the decision whether to stay discovery rests firmly within the sound discretion of

  the court. United Steelworkers of Am. v. Or. Steel Mills, Inc., 322 F.3d 1222, 1227 (10th Cir.

  2003) (quoting Landis, 299 U.S. at 254).

          In ruling on a motion to stay discovery, five factors are generally considered: “(1) [the]

  plaintiff’s interests in proceeding expeditiously with the civil action and the potential prejudice


                                                    3
Case 1:20-cv-02092-WJM-KMT Document 78 Filed 02/23/21 USDC Colorado Page 4 of 6




  to [the] plaintiff of a delay; (2) the burden on the defendants; (3) the convenience to the court; (4)

  the interests of persons not parties to the civil litigation; and (5) the public interest.” String

  Cheese Incident, LLC v. Stylus Shows, Inc., No. 02-cv-01934, 2006 WL 8949955, at *2 (D. Colo.

  Mar. 30, 2006); see United Steelworkers, 322 F.3d at 1227. Further, “a court may decide that in

  a particular case it would be wise to stay discovery on the merits until [certain challenges] have

  been resolved.” 8A CHARLES ALAN WRIGHT & ARTHUR R. MILLER, FEDERAL PRACTICE AND

  PROCEDURE § 2040, at 198 (3d ed. 2010). “[A] stay may be appropriate if resolution of a

  preliminary motion may dispose of the entire action.” Serv. First Permits, LLC v. Lightmaker

  Vancouver (Internet) Inc., No. 18-cv-02089, 2019 WL 109335, at *3 (D. Colo. Jan. 4, 2019)

  (quoting Elec. Payment Sols. of Am., Inc., No. 14-cv-02624, 2015 WL 3940615, at *1 (D. Colo.

  June 25, 2015)).

                                                ANALYSIS

          In this case, as to the first factor, there is no evidence to suggest that Plaintiff will be

  prejudiced by a discovery stay. Indeed, the motion to stay is filed jointly by all parties. (See

  Mot. 1.) The first factor, therefore, weighs in favor of the imposition of a stay. See Frasier v.

  Evans, No. 15-cv-01759, 2015 WL 6751136, at *2 (D. Colo. Nov. 5, 2015) (finding the first

  factor to weigh in favor of a stay, because the plaintiff did not oppose the requested relief).

          As to the second factor, Defendants have set forth a convincing argument that they would

  be unduly burdened by moving forward with discovery at this time, given that their motions to

  dismiss address threshold questions of law, including jurisdictional challenges. (Mot. 4.) Thus,

  the court agrees that Defendants could be prejudiced by engaging in discovery at this time. See

  Burkitt v. Pomeroy, No. 15-cv-02386-MSK-KLM, 2016 WL 696107, at *1 (D. Colo. Feb. 22,


                                                      4
Case 1:20-cv-02092-WJM-KMT Document 78 Filed 02/23/21 USDC Colorado Page 5 of 6




  2016) (“Questions of jurisdiction and immunity should be resolved at the earliest stages of

  litigation, so as to conserve the time and resources of the Court and the parties.”); Sallie v.

  Spanish Basketball Fed’n, No. 12-cv-01095-REB-KMT, 2013 WL 5253028, at *2 (D. Colo.

  Sept. 17, 2013) (“Courts have recognized that a stay is warranted while the issue of jurisdiction

  is being resolved.”); see also Morrill v. Stefani, No. 17-cv-00123-WJM-KMT, 2017 WL

  1134767, at *2 (D. Colo. Mar. 13, 2017) (finding the plaintiff’s interest in proceeding

  expeditiously with the case to be overcome by the potential burden to the defendants “if they

  were forced to proceed with discovery only to have the case dismissed for lack of jurisdiction”).

          Looking to the remaining String Cheese Incident factors, the third “court convenience”

  factor also weighs in favor of stay. Indeed, it is certainly more convenient for the court to enter a

  stay until it is clear which of Plaintiff’s claims, if any, will move forward. The fourth factor

  bears no weight, as there are no non-parties with significant, particularized interests in this case.

  As to the fifth factor, the general public’s primary interest in this case is an efficient and just

  resolution. Avoiding wasteful efforts by the court and the litigants serves that purpose.

          Therefore, considering the String Cheese factors together, a stay of discovery is

  appropriate.

          Accordingly, it is

          ORDERED that the “Joint Motion for Temporary Stay of Proceedings Pending Rulings

  on Defendants’ Motions to Dismiss” (Doc. No. 74) is GRANTED. The parties’ February 22,

  2021 deadline to file a Joint Case Management Plan is VACATED. Discovery in this matter is

  STAYED pending rulings on the two outstanding motions to dismiss. (Doc. Nos. 67, 72.) The

  parties shall file a joint status report within ten days of a final ruling on the motions to dismiss, if


                                                     5
Case 1:20-cv-02092-WJM-KMT Document 78 Filed 02/23/21 USDC Colorado Page 6 of 6




  any portion of the case remains, to advise whether the Scheduling Order should be amended.

         This 23rd day of February, 2021.




                                                6
